IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                              Assigned on Briefs April 10, 2002

                  STATE OF TENNESSEE v. KERWIN DOWELL

                Direct Appeal from the Circuit Court for Montgomery County
                        Nos. 38236, 39149   Michael R. Jones, Judge



                     No. M2001-00970-CCA-R3-CD - Filed April 22, 2002



                                               ORDER


        Defendant appeals the length of his sentences on four counts of aggravated burglary. We
affirm pursuant to Rule 20, Rules of the Court of Criminal Appeals.

        On June 10, 1997, defendant pled guilty to aggravated burglary and received judicial
diversion. See Tenn. Code Ann. § 40-35-313(a)(1)(A). Shortly thereafter, he committed three
additional aggravated burglaries and was arrested on a revocation warrant for the original charge.
On January 15, 1998, defendant pled guilty to the latter three aggravated burglary charges with the
trial court to determine the sentence. Pending sentencing on these three charges as well as
disposition of the judicial diversion revocation, defendant was granted furlough on March 2, 1998,
to attend a drug treatment program. Defendant fled from the program, went to Oregon, and was
extradited back to Tennessee in January 2001.

        On April 10, 2001, the trial court revoked judicial diversion on the original aggravated
burglary and sentenced the defendant to four years. See Tenn. Code Ann. § 40-35-313(a)(2). On
that same date, the trial court sentenced the defendant for the remaining three aggravated burglaries
to concurrent five-year terms to run consecutively to the four-year term, for a total effective sentence
of nine years.

       The presentence report reflected, and the defendant admitted, the following prior criminal
convictions: felony bad checks in 1988, felony drug conviction in 1990, contributing to the
delinquency of a minor in 1995, and felony aggravated assault in 2000.

        The state did not seek Range II punishment; therefore, the defendant faced not less than three
years nor more than six years on each of these Class C felony offenses as a Range I standard
offender. See Tenn. Code Ann. § 40-35-112(a)(3). The trial court applied one enhancement factor
to the first aggravated burglary conviction; namely, a history of prior criminal convictions. See
Tenn. Code Ann. § 40-35-114(1). As to the other three aggravated burglary convictions, the trial
court applied the following enhancement factors: history of prior criminal convictions, prior
unwillingness to comply with conditions of release, and offenses committed while on probation. See
Tenn. Code Ann. § 40-35-114(1), (8), (13)(C). The trial court mitigated all offenses based upon the
lack of risk of serious bodily injury and the fact that the defendant had been a productive citizen in
Oregon. See Tenn. Code Ann. § 40-35-113(1), (13). The trial court set defendant’s sentences at four
years for the first aggravated burglary and five years each for the remaining aggravated burglaries.


        The trial court found that partial consecutive sentencing was appropriate due to defendant’s
extensive prior criminal history and the latter three aggravated burglaries were committed while the
defendant was on probation. See Tenn. Code Ann. § 40-35-115(b)(2), (6). The trial court rejected
alternative sentencing based upon defendant’s long history of criminal conduct and less restrictive
measures had proven unsuccessful. See Tenn. Code Ann. § 40-35-103(1)(A), (C). The trial court
imposed a total effective sentence of nine years.

       Although the defendant generally alleges his sentences are excessive, his only specific
argument is that the trial court improperly considered his prior convictions since certified copies of
those convictions were not introduced. See Tenn. Code Ann. § 40-35-209(b). However, the prior
convictions were listed in the presentence report, and defendant voiced no objections to the
introduction of the report. The presentence report is considered to be reliable hearsay, making it
unnecessary in most instances to introduce certified copies of convictions. State v. Adams, 45
S.W.3d 46, 59 (Tenn. Crim. App. 2000). In addition, defendant admitted to each prior conviction
during his testimony. This issue lacks merit.

        In this case the trial court’s findings were exemplary and met all the requirements of the
Criminal Sentencing Act as to setting the length of the sentences, determining the consecutive nature
of the sentences, and in denying alternative sentencing. There is no basis for this court to disturb the
sentences imposed by the trial court. Accordingly, it is ORDERED that the judgment of the trial
court be affirmed pursuant to Rule 20, Rules of the Court of Criminal Appeals. Costs are taxed to
the state since defendant is indigent.




                                                  -2-
                                ___________________________________
                                JOE G. RILEY, JUDGE




NORMA MCGEE OGLE, JUDGE


ALAN E. GLENN, JUDGE




                          -3-